IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Bethlehem and the                :
United States of America                 :
                                         :
            v.                           :    No. 181 C.D. 2017
                                         :
Alvin S. Kanofsky,                       :
                     Appellant           :


                                     ORDER

             NOW, January 16, 2018, having considered appellant’s application for

reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge